UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-53189 ICON Leasing Fund Twelve, LLC (Exact name of registrant as specified in its charter) Delaware 20-5651009 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant on November 5, 2010 is 348,650. ICONLeasing Fund Twelve,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Current portion of notes receivable Other current assets Assets held for sale, net Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $68,122,767 and $43,506,562, respectively) Notes receivable, less current portion Investment in joint venture Due from Manager and affiliates - Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Derivative instruments Deferred revenue Due to Manager and affiliates Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Other non-current liabilities Total non-current liabilities Total Liabilities Commitments and contingencies (Note 13) Equity: Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Rental income $ Finance income Income from investment in joint venture Interest and other income (Loss) gain on settlement of interfundagreement (Note 4) ) - - Gain on sale of leased assets - - Loss on assets held for sale - - ) - Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Interest Depreciation and amortization Impairment loss - Loss on financial instruments Total expenses Net income Less: Net income attributable to noncontrolling interests Net income attributable to Fund Twelve $ Net income attributable to Fund Twelve allocable to: Additional Members $ Manager $ Weighted average number of additional shares of limited liability company interests outstanding Net income attributable to Fund Twelve per weighted average additional share of limited liability company interests outstanding $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity Members' Equity Accumulated Additional Shares of Other Limited Liability Company Interests Additional Members Manager Comprehensive (Loss) Income Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2009 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - - - ) Currency translation adjustment - - - ) ) - ) Total comprehensive income Cash distributions - ) ) - ) ) ) Investment in joint venture by noncontrolling interest - Balance, March 31, 2010 (unaudited) ) ) Comprehensive income: Net income - - Change in valuation of derivative instruments - - - ) Currency translation adjustment - - - ) ) - ) Total comprehensive income Cash distributions - ) ) - ) ) ) Shares of limited liability company interests repurchased ) ) - - ) - ) Investment in joint ventures by noncontrolling interests - ) ) - ) Balance, June 30, 2010 (unaudited) ) ) Comprehensive income: Net income - - Change in valuation of derivative instruments - - - ) Currency translation adjustment - Total comprehensive income Cash distributions - ) ) - ) ) ) Investment in joint venture by noncontrolling interest - Balance, September 30, 2010 (unaudited) $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) Income from investment in joint venture ) ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Accretion of seller's credit and other Impairment loss Gain on settlement of interfund agreement ) - Gain on sale of leased assets ) - Loss on assets held for sale - Loss on financial instruments Changes in operating assets and liabilities: Collection of finance leases Prepaid acquisition fees ) Other assets, net ) ) Accrued expenses and other current liabilities ) Deferred revenue Due to/from Manager and affiliates, net Distributions from joint venture Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment ) ) Proceeds from sale of equipment - Distributions received from joint venture in excess of profits Restricted cash ) ) Investment in notes receivable ) ) Repayment of notes receivable Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayments of non-recourse long-term debt ) ) Issuance of additional shares of limited liability company interests, net of sales and offering expenses - Shares of limited liability company interests repurchased ) ) Investment in joint ventures by noncontrolling interests Distributions to noncontrolling interests ) ) Cash distributions to members ) ) Net cash (used in) provided by financing activities ) Effects of exchange rates on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Equipment purchased with non-recourse long-term debt paid directly by lender $ $ Equipment purchased with subordinated financing provided by seller $ $ Investment in joint venture by noncontrolling interest $ $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Organization ICON Leasing Fund Twelve, LLC (the “LLC”) was formed on October 3, 2006 as a Delaware limited liability company. The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third parties, providing equipment and other financing, acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration.The LLC will continue until December 31, 2026, unless terminated sooner. The LLC’s principal investment objective is to obtain the maximum economic return from its investments for the benefit of its members.To achieve this objective, the LLC: (i) acquires a diversified portfolio by making investments in leases, notes receivable and other financing transactions; (ii) makes monthly cash distributions, at the LLC’s manager’s discretion, to its members commencing with each member’s admission to the LLC, continuing until the end of the operating period; (iii) reinvests substantially all undistributed cash from operations and cash from sales of equipment and other financing transactions during the operating period; and (iv) will dispose of its investments and distribute the excess cash from such dispositions to its members beginning with the commencement of the liquidation period.The LLC is currently in its operating period, which commenced on May 1, 2009. The manager of the LLC is ICON Capital Corp., a Delaware corporation (the “Manager”). The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and other financing transactions that the LLC enters into pursuant to the terms of the LLC’s limited liability company agreement (the “LLC Agreement”).Additionally, the Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has (a) received cash distributions and liquidation proceeds sufficient to reduce its adjusted capital account to zero and (b) received, in addition, other distributions and allocations that would provide an 8% per year cumulative return, compounded daily, on its outstanding adjusted capital account. After such time, distributions will be allocated 90% to the additional members and 10% to the Manager. Basis of Presentation and Consolidation The accompanying consolidated financial statements of the LLC have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. In the opinion of the Manager, all adjustments considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2009. The results for the interim period are not necessarily indicative of the results for the full year. The consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries and other controlled entities. All intercompany accounts and transactions have been eliminated in consolidation. In joint ventures where the LLC has majority ownership, the financial condition and results of operations of the joint venture are consolidated.Noncontrolling interest represents the minority owner’s proportionate share of its equity in the joint venture. The noncontrolling interest is adjusted for the minority owner’s share of the earnings, losses, investments and distributions of the joint venture. 6 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Basis of Presentation and Consolidation - continued The LLC accounts for its noncontrolling interest in a joint venture where the LLC has influence over financial and operational matters, generally 50% or less ownership interest, under the equity method of accounting. In such case, the LLC’s original investment is recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for its investment in a joint venture where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such case, the LLC’s original investment is recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policy. Use of Estimates The preparation of financial statements in conformity with US GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities as of the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Significant estimates primarily include the determination of allowance for doubtful accounts, depreciation and amortization, impairment losses, estimated useful lives and residual values.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying consolidated financial statements in prior periods to conform to the current presentation. Recently Adopted Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued an update to Accounting Standard Codification 810 – Consolidation (“ASC 810”). The update amends the consolidation guidance applicable to variable interest entities (“VIEs”) and changes how a reporting entity evaluates whether an entity is considered the primary beneficiary of a VIE and is therefore required to consolidate such VIE. ASC 810 also requires assessments at each reporting period of which party within the VIE is considered the primary beneficiary and requires a number of new disclosures related to VIEs.The adoption of this guidance did not have a material effect on the LLC’s consolidated financial statements as of September 30, 2010. In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), amending Accounting Standards Codification 820. ASU 2010-06 requires new disclosures and clarifies existing disclosures on fair value measurements.It requires new disclosures including (i) separate disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reasons for the transfers and (ii) separate presentation of information about purchases, sales, issuances and settlements in the reconciliation of Level 3 fair value measurements. This update also clarifies existing disclosures requiring the LLC to (i) determine each class of assets and liabilities based on the nature and risks of the investments rather than by major security type and (ii) for each class of assets and liabilities, disclose the valuation techniques and inputs used to measure fair value for both Level 2 and Level 3 fair value measurements.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in Level 3 fair value measurements, which are effective for fiscal years beginning after December15, 2010. The adoption of ASU 2010-06 did not have a material effect on the LLC’s consolidated financial statements. 7 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Net Investment in Finance Leases Net investment in finance leases consisted of the following: September 30, December 31, Minimum rents receivable $ $ Estimated residual values Initial direct costs, net Unearned income ) ) Net investment in finance leases Less:Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ Manufacturing Equipment Due to the global downturn in the automotive industry, Sealynx Automotive Transieres SAS (“Sealynx”) requested a restructuring of its lease payments during the third quarter of 2009 and the LLC agreed to reduce Sealynx’s lease payments. On January 4, 2010, the LLC restructured Sealynx’s payment obligations under the lease to provide it with cash flow flexibility while at the same time attempting to preserve the LLC’s projected economic return on this investment. As additional security for restructuring the payment obligations, ICON French Equipment II, LLC, a wholly-owned subsidiary of the LLC (“ICON French Equipment II”), received an additional mortgage on certain real property owned by Sealynx located in Charleval, France.On July 5, 2010, Sealynx filed for a conciliation procedure with the Commercial Court of Nanterre requesting that it be permittedto repay, over a two year period, approximately $1,900,000 of rental payments that had been due to the LLC on July 1, 2010.The Commercial Court of Nanterre has not yet ruled on Sealynx’s request. Marine Vessels and Equipment On December 18, 2009, the LLC, through its wholly-owned subsidiary, ICON Faulkner, LLC (“ICON Faulkner”), entered into a Memorandum of Agreement (the “Faulkner MOA”) to purchase the pipelay barge, the Leighton Faulkner, from Leighton Contractors (Asia) Limited (“Leighton Contractors”) for $20,000,000. Simultaneously with the execution of the Faulkner MOA, ICON Faulkner entered into a bareboat charter with Leighton Contractors for a period of ninety-six months commencing on January 5, 2010. The purchase price for the Leighton Faulkner consisted of $1,000,000 in cash and $19,000,000 in non-recourse indebtedness, which included $12,000,000 of senior debt pursuant to a senior facility agreement with Standard Chartered Bank, Singapore Branch (“SCB”) and a $7,000,000 subordinated seller’s credit. The loan from SCB has a term of five years, with an option to extend for another three years. The interest rate has been fixed pursuant to a swap agreement. All of Leighton Contractors’ obligations are guaranteed by its ultimate parent company, Leighton Holdings Limited, a publicly traded company on the Australian Stock Exchange (“Leighton Holdings”). Telecommunications Equipment On June 29, 2010, the LLC, through its wholly-owned subsidiary, ICON Broadview, LLC (“ICON Broadview”), entered into a master lease agreement for information technology equipment with Broadview Networks Holdings, Inc. and Broadview Networks Inc. (collectively, “Broadview”). During the period beginning June 29, 2010 through December 31, 2010, ICON Broadview will acquire up to four schedules of information technology equipment, which will be leased to Broadview. The aggregate purchase price for the equipment will be equal to at least $5,000,000. On July 15, 2010, ICON Broadview purchased information technology equipment for the purchase price of approximately $602,000 and simultaneously leased the equipment to Broadview.The base term of the schedule is for a period of thirty-six months, which commenced on August 1, 2010. On August 17, 2010, ICON Broadview purchased information technology equipment for the purchase price of approximately $613,000 and simultaneously leased the equipment to Broadview.The base term of the schedule is for a period of thirty-six months, which commenced on September 1, 2010. 8 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Net Investment in Finance Leases - continued Non-cancelable minimum annual amounts due on investment in finance leases over the next five years were as follows at September 30, 2010: For the period October 1 to December 31, 2010 $ For the year ending December 31, 2011 For the year ending December 31, 2012 For the year ending December 31, 2013 For the year ending December 31, 2014 Thereafter $ Leased Equipment at Cost Leased equipment at cost consisted of the following: September 30, December 31, Marine vessels and equipment $ $ Manufacturing equipment Mining equipment Telecommunications equipment Motor coaches Gas compressors Less: Accumulated depreciation $ $ Depreciation expense was $7,690,252 and $7,943,773 for the three months ended September 30, 2010 and 2009, respectively. Depreciation expense was $24,616,205 and $22,872,867 for the nine months ended September 30, 2010 and 2009, respectively. Manufacturing Equipment On January 13, 2010, the LLC further amended the lease with LC Manufacturing, LLC (“LC Manufacturing”) to reduce LC Manufacturing’s payment obligations under the lease and to provide the LLC with an excess cash flow sweep in the event that excess cash is available in the future. On May 31, 2010, MW Universal, Inc. (“MWU”) sold its equity interest in LC Manufacturing to an entity controlled by LC Manufacturing’s management and the personal guaranty of MWU’s principal was reduced to $6,500,000 with respect to LC Manufacturing. On July 26, 2010, the LLC sold the machining and metal working equipment subject to lease with Metavation, LLC (“Metavation”), an affiliate of LC Manufacturing, to Metavation for approximately $2,423,000, which represented all amounts due under the lease, and simultaneously terminated the lease.As a result, the LLC recognized a gain on sale of approximately $522,000. 9 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Leased Equipment at Cost – continued On September 30, 2010, the LLC further amended the lease with LC Manufacturing to reduce LC Manufacturing’s monthly rental payments to $25,000 through December 31, 2011.In consideration for reducing the monthly rent, LC Manufacturing agreed toanincrease inthe amount of the end of lease purchase optionto approximately $4,000,000. On September 30, 2010, the LLC, ICON Income Fund Ten, LLC (“Fund Ten”), and ICON Leasing Fund Eleven, LLC (“Fund Eleven”) (collectively, the “Participating Funds”) terminated the credit support agreement (see Note 13).Simultaneously with the termination, the LLC and Fund Eleven formed ICON MW, LLC (“ICON MW”), with ownership interests of 93.67% and 6.33%, respectively, and, as contemplated by the credit support agreement, the LLC contributed all of its interest in the assets related to the financing of the MWU subsidiaries (in the form of machining and metal working equipment subject to lease with MW Crow, Inc. and LC Manufacturing) to ICON MW to extinguish its obligations under the credit support agreement and receive an ownership interest in ICON MW.The methodology used to determine theownership interests was at the discretion of the Manager. In connection with this contribution and the related termination of the credit support agreement, the LLC recorded a net gain of approximately $1,057,000 during the nine months ended September 30, 2010. Marine Vessels and Equipment On March 31, 2010, the LLC, through its wholly-owned subsidiary, ICON Mynx Pte. Ltd. (“ICON Mynx”), entered into an agreement with Leighton Offshore Pte. Ltd. (“Leighton Offshore”) to upgrade the accommodation and work barge, the Leighton Mynx, by acquiring certain equipment and making certain upgrades to the Leighton Mynx in an amount equal to $20,000,000. The upgrades include the addition of a helicopter deck, as well as a new crane and accommodation unit. The cost of the upgrades was financed with $2,000,000 in cash and $18,000,000 in non-recourse indebtedness, which included $4,000,000 of subordinated contractor’s credit and $14,000,000 of senior debt pursuant to an amended senior facility agreement (the “Amended Facility Agreement”) with SCB.The Amended Facility Agreement will be repaid in quarterly installments beginning on March 31, 2011 and interest has been fixed pursuant to a swap agreement with SCB. In consideration for financing the upgrades, ICON Mynx and Leighton Offshore agreed to amend the bareboat charter for the Leighton Mynx to, among other things, increase the amount of monthly charter hire payable by Leighton Offshore and increase the purchase option price at the expiry of the charter. All of Leighton Offshore's obligations are guaranteed by Leighton Holdings. On August 20, 2010, ICON Mynx entered into an agreement with Leighton Offshore to further upgrade the Leighton Mynx for $3,500,000.The upgrade includes the installation of a Manitowoc crawler crane.The cost of the upgrade was financed with $1,050,000 in cash and $2,450,000 in a non-recourse loan pursuant to the Amended Facility Agreement.In consideration for financing the upgrades, ICON Mynx and Leighton Offshore agreed to amend the bareboat charter for the Leighton Mynx to, among other things, increase the amount of monthly charter hire payable by Leighton Offshore and increase the purchase option price at the expiry of the bareboat charter.All of Leighton Offshore’s obligations are guaranteed by Leighton Holdings Limited. 10 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Leased Equipment at Cost - continued Gas Compressors On April 1, 2010, the LLC sold to an unaffiliated third party, Hardwood Partners, LLC (“Hardwood Partners”), a 5.460% nonvoting, noncontrolling interest in ICON Atlas, LLC (“ICON Atlas”) for the purchase price of $550,000.As a result, the LLC recorded a gain on sale in the amount of approximately $1,000, which was included in members’ equity, and the LLC’s economic interest in ICON Atlas was reduced to 49.540%, although the LLC’s controlling interest remained at 55%. Mining Equipment On September 10, 2010, American Energy Corporation and Ohio American Energy, Incorporated (collectively, “American Energy”) notified the Manager of the LLC of their intention to purchase the mining equipment on lease from ICON Murray, LLC (“ICON Murray”).The Manager of the LLC is currently negotiating a purchase price for the equipment with American Energy. Aggregate annual minimum future rentals receivable from the LLC’s non-cancelable operating leases over the next five years consisted of the following at September 30, 2010: For the period October 1 to December 31, 2010 $ For the year ending December 31, 2011 For the year ending December 31, 2012 For the year ending December 31, 2013 For the year ending December 31, 2014 Thereafter $ Notes Receivable Note Receivable Secured by a Machine Paper Coating Manufacturing Line On February 26, 2010, the LLC, through its wholly-owned subsidiary, ICON Appleton, LLC (“ICON Appleton”), amended certain financial covenants in the loan agreement with Appleton Papers, Inc. (“Appleton”).In consideration for amending the loan agreement, the LLC received an amendment fee from Appleton in the amount of approximately $117,000. On April 1, 2010, the LLC sold to Hardwood Partners a 5.1% noncontrolling interest in ICON Appleton for the purchase price of $1,000,000.As a result, the LLC recorded a gain on sale in the amount of approximately $6,000, which was included in members’ equity, and the LLC’s controlling interest in ICON Appleton was reduced to 94.900%. On July 20, 2010, the LLC amended the loan agreement to release two borrowers, American Plastics Company, Inc. and New England Extrusion, Inc., that were being sold by Appleton to a third party.In consideration for amending the loan agreement, the LLC received an amendment fee in the amount of $40,000 from Appleton. On November 1, 2010, Appleton satisfied in full its remaining obligations under the loan agreement by prepaying the aggregate outstanding principal and interest in the amount of approximately $17,730,000.In connection with the prepayment, ICON Appleton collected an additional prepayment fee in the amount of $1,210,000. 11 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Notes Receivable - continued Notes Receivable Secured by Analog Seismic System Equipment On April 1, 2010, the LLC sold to Hardwood Partners a 2.913% noncontrolling interest in ICON ION, LLC (“ICON ION”) for the purchase price of $550,000.As a result, the LLC recorded a gain on sale in the amount of approximately $4,000, which was included in members’ equity, and the LLC’s controlling interest in ICON ION was reduced to 52.087%. Note Receivable Secured by Rail Support Construction Equipment On April 1, 2010, the LLC sold to Hardwood Partners a 5.873% nonvoting, noncontrolling interest in ICON Quattro, LLC (“ICON Quattro”) for the purchase price of $550,000.As a result, the LLC recorded a loss on sale in the amount of approximately $37,000, which was included in members’ equity, and the LLC’s economic interest in ICON Quattro was reduced to 49.127%, although the LLC’s controlling interest remained at 55%. On September 20, 2010, ICON Quattro was notified that Quattro Plant Limited (“Quattro Plant”) was in default under its senior loan agreement with KBC Bank N.V. (“KBC”).As a result of the default, Quattro Plant’s principal payment obligations to ICON Quattro were suspended. During the suspension period, ICON Quattro received interest only payments from Quattro Plant. Subsequent to September 30, 2010, Quattro Plant cured the default under its senior loan agreement and was permitted to begin payments of principal to ICON Quattro beginning November 1, 2010. Note Receivable Secured by Aframax Tankers On June 30, 2010, the LLC, through its wholly-owned subsidiary, ICON Palmali 12, LLC (“ICON Palmali 12”), participated in a $96,000,000 loan facility by making a second priority secured term loan to Ocean Navigation 5 Co. Ltd. and Ocean Navigation 6 Co. Ltd. (collectively, “Ocean Navigation”) pursuant to a loan agreement (the “Palmali Loan Agreement”). The proceeds of the loan were used by Ocean Navigation to purchase two Aframax tanker vessels, the Shah Deniz and the Absheron (each a “Vessel,” and collectively, the “Vessels”).On July 28, 2010 and September 14, 2010, ICON Palmali 12 funded the loan in the aggregate amount of $9,600,000 to Ocean Navigation.Interest on the secured term loan accrues at a rate of 15.25% per year and is payable quarterly in arrears for a period ofseventy-two monthsfrom the delivery date of each Vessel. The entire principal amount will be due at the maturity of the loan. Note Receivable Secured by Metal Cladding and Production Equipment On September 1, 2010, the LLC made a secured term loan to EMS Enterprise Holdings, LLC, EMS Holdings II, LLC, EMS Engineered Materials Solutions, LLC, EMS CUP, LLC and EMS EUROPE, LLC (collectively, “EMS”) in the amount of $3,200,000.Interest on the loan accrues at a rate of 13% per year and is payable monthly in arrears for a period of forty-eight months. Note Receivable Secured by Lifting and Transportation Equipment On September 24, 2010, the LLC participated in an approximately $150,000,000 loan facility by making a secured term loan to Northern Crane Services Inc. (“Northern Crane”) in the amount of $9,750,000.Interest on the loan accrues at a rate of 15.75% per year and is payable quarterly in arrears for a period of fifty-four months beginning on October 1, 2010.With the final payment, the LLC will receive a one time balloon payment in the aggregate amount of 32.50% of the outstanding loan amount. 12 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Assets Held for Sale On June 2, 2010, ICON EAR, LLC (“ICON EAR”), a joint venture owned 55% by the LLC and 45% by Fund Eleven, in conjunction with ICON EAR II, LLC (“ICON EAR II”), a wholly-owned subsidiary of Fund Eleven, sold a parcel of real property in Jackson Hole, Wyoming that was received as additional security under their respective leases with Equipment Acquisition Resources, Inc. (“EAR”) for anet purchase price of approximately $757,000.As a result, ICON EAR recognized a loss on assets held for sale of approximately $298,000, which was recorded on the consolidated statements of operations.In addition, on June 7, 2010, ICON EAR and ICON EAR II received judgments in New York State Supreme Court against two principals of EAR who had guaranteed EAR’s lease obligations.ICON EAR and ICON EAR II have had the New York State Supreme Court judgments recognized in Illinois, where the principals live, and are attempting to collect on such judgments.At this time, it is not possible to determine the ability of either ICON EAR or ICON EAR II to collect the amounts due under their respective leases from EAR’s principals. The Manager periodically reviews the significant assets in the LLC’s portfolio to determine whether events or changes in circumstances indicate that the net book value of an asset may not be recoverable. In light of recent developments in the real estate market and the sale of a parcel of real property located in Jackson Hole, Wyoming on June 2, 2010, the Manager reviewed the LLC’s investment in ICON EAR.Based on the Manager’s review, the net book value of the remaining parcels of real property located in Jackson Hole, Wyoming exceeded their fair market value.As a result, ICON EAR recognized a non-cash impairment charge of approximately $1,283,000 during the three months ended June 30, 2010. Non-Recourse Long-Term Debt The LLC had the following non-recourse long-term debt: September 30, December 31, ICON Mayon, LLC $ $ ICON Aegean Express, LLC ICON Arabian Express, LLC ICON Eagle Holdings, LLC ICON Eagle Carina Holdings, LLC ICON Eagle Corona Holdings, LLC ICON Mynx, LLC ICON Stealth, LLC ICON Eclipse, LLC ICON Ionian, LLC ICON Coach, LLC ICON Global Crossing IV, LLC - ICON Faulkner, LLC - Total non-recourse long-term debt Less:Current portion of non-recourse long-term debt Total non-recourse long-term debt, less current portion $ $ As of September 30, 2010 and December 31, 2009, the LLC had capitalized net debt financing costs of $2,890,917 and $3,699,981, respectively. For the three months ended September 30, 2010 and 2009, the amortization of debt financing costs resulted in the recognition of interest expense of $289,290 and $276,931, respectively. For the nine months ended September 30, 2010 and 2009, the amortization of debt financing costs resulted in the recognition of interest expense of $898,029 and $705,186, respectively. 13 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Non-Recourse Long-Term Debt - continued ICON Global Crossing IV, LLC On June 25, 2010, the LLC, through its wholly-owned subsidiary, ICON Global Crossing IV, LLC (“ICON Global Crossing IV”), borrowed approximately $12,449,000 from CapitalSource Bank (“CapitalSource”).In consideration for making the loan, CapitalSource received a first priority security interest in ICON Global Crossing IV's interest in certain schedules to ICON Global Crossing IV’s master lease agreement with Global Crossing Telecommunications, Inc. (“Global Crossing”). The loan is payable monthly in arrears beginning on July 1, 2010 through March 1, 2012. Interest is payable at a rate of 9% per year throughout the term of the loan. The aggregate maturities of non-recourse long-term debt over the next five years were as follows at September 30, 2010: For the period October 1 to December 31, 2010 $ For the year ending December 31, 2011 For the year ending December 31, 2012 For the year ending December 31, 2013 For the year ending December 31, 2014 Thereafter $ Revolving Line of Credit, Recourse The LLC and certain other entities managed by the Manager, ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, Fund Ten, Fund Eleven and ICON Equipment and Corporate Infrastructure Fund Fourteen (“Fund Fourteen”) (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust (“CB&T”). The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. At September 30, 2010, no amounts were accrued related to the LLC’s joint and several obligations under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements and loans in which the Borrowers have a beneficial interest. The Facility expires on June 30, 2011 and the Borrowers may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year. The interest rate at September 30, 2010 was 4.0%. In addition, the Borrowers are obligated to pay a quarterly commitment fee of 0.50% on unused commitments under the Facility. None of the Borrowers had any outstanding borrowings under the Facility at September 30, 2010. Pursuant to the Loan Agreement, the Borrowers are required to comply with certain covenants.At September 30, 2010, the Borrowers were in compliance with all covenants. Transactions with Related Parties The LLC entered into certain agreements with its Manager and ICON Securities Corp., a wholly-owned subsidiary of the Manager and dealer-manager of the LLC’s offering (“ICON Securities”), whereby the LLC paid certain fees and reimbursements to these parties.The Manager was entitled to receive an organizational and offering expense allowance of 3.5% of capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000, 1.5% of capital raised between $100,000,001 and $200,000,000, 1.0% of capital raised between $200,000,001 and $250,000,000 and 0.5% of capital raised over $250,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares of limited liability company interests (“Shares”) to additional members. In accordance with the terms of the LLC Agreement, the LLC pays or paid the Manager (i) management fees ranging from 1% to 7% based on a percentage of the rentals and other contractual payments recognized either directly by the LLC or through its joint ventures and (ii) acquisition fees, through the end of the operating period, of 3% of the purchase price of the LLC’s investments.In addition, the Manager is reimbursed for administrative expenses incurred in connection with the LLC’s operations. The Manager also has a 1% interest in the LLC’s profits, losses, cash distributions and liquidation proceeds. 14 Table of Contents ICON Leasing Fund Twelve, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Transactions with Related Parties - continued The Manager performs certain services relating to the management of the LLC’s equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment that is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager or its affiliates that are necessary to the LLC’s operations. These costs include the Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel costs, as well as professional fees and other costs that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC. Excluded are salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in the Manager. Fees and other expenses paid or accrued by the LLC to the Manager or its affiliates were as follows: Three Months Ended September 30, Nine Months Ended September 30, Entity Capacity Description ICON Capital Corp. Manager Organizational and offering expense allowance (1) $
